Exhibit 4.7 STERN EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made as of January 15, 2010, between DAL Group, LLC, a Delaware limited liability company (“DAL”), DJS Processing, LLC, a Delaware limited liability company (“Processing”, and collectively with DAL, the “Companies,” or individually, a “Company”), Chardan 2008 China Acquisition Corp. (“Chardan”), and David J. Stern (“Executive”). In consideration of the mutual covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.Employment.Chardan and the Companies shall each employ Executive, and Executive hereby accepts employment with each of Chardan and the Companies, upon the terms and conditions set forth in this Agreement, for the period beginning on the date of this Agreement and ending as provided in Section 5 of this Agreement (the “Employment Period”). 2.Defined Terms. (a)An “Affiliate” is a person that directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, the person specified. (b)“Base Salary” is defined in Section 4(a). (c)“Base Salary Severance Benefit” is defined in Section 6(a). (d)“Base Salary Severance 409A Cap” means two (2) times the lesser of: (I) the maximum dollar amount that may be taken into account under a qualified plan pursuant to Code Section 401(a)(17) for the year in which Executive’s employment is terminated or (II) the sum of Executive’s annualized compensation based upon the annual rate of pay for services to the Companies and Chardan for the taxable year prior to the taxable year in which Executive’s termination occurs (adjusted for any increase during that year that was expected to continue indefinitely if Executive’s employment had not terminated). (e)The “Boards” means, collectively, the Board of Managers of DAL and Chardan’s Board of Directors, and each are individually referred to in this Agreement as a “Board.” (f)“Cause” means the occurrence of any of the following events, as determined by both Boards in good faith: (g)Executive’s theft, material act of dishonesty or fraud, or intentional falsification of any records of Chardan, any Company or their Affiliates; (i)Executive’s material breach of (A) this Agreement or any of the Companies’ written policies applicable to Executive; (B) the Confidentiality Agreement; (C) any other agreement with Chardan, any Company or their Affiliates (1) covering the use or disclosure of confidential or proprietary information of Chardan or the Companies or their Affiliates, customers or clients, (2) covering ownership of intellectual property or restrictions on competition or (3) regarding solicitation of employees or agents; in each case, after written notice is delivered identifying the breach, and such breach is not cured within thirty (30) days following receipt of such notice; (ii)Executive’s fraudulent activities, gross negligence or willful misconduct in the performance of Executive’s assigned duties (but not mere unsatisfactory performance); (iii)Executive’s conviction (including plea of guilty or nolo contendere) of a crime involving (A) imprisonment or (B)theft, dishonesty, fraud or moral turpitude; (iv)Executive terminates his position or employment at one or more of Chardan or the Companies, but not all such entities, except if otherwise agreed by the Boards or required by applicable law, including, but not limited to, the Rules Regulating the Florida Bar; or (v)Processing terminates the Services Agreement between Processing and DJS, as a result of a material breach of the Services Agreement by DJS. (h)“Change in Control”shall be deemed to have occurred upon the occurrence of any of the following events: (i)A merger involving Chardan in which Chardan is not the surviving company if, following the merger, the shareholders of Chardan immediately prior to the merger do not own more than fifty percent (50%) of the total voting power of the surviving company; (ii)A share exchange in which the shareholders of Chardan exchange their shares in Chardan for shares of another corporation, provided, that such share exchange shall result in the exchange of more than fifty percent (50%) of the total fair market value or total voting power of Chardan shares outstanding before such share exchange for shares of another corporation, if, following the share exchange, the shareholders of Chardan immediately prior to the share exchange do not own more than fifty percent (50%) of the total voting power of such other corporation following the share exchange; (iii)A sale of all or substantially all of the assets of Chardan, except to an Affiliate, in which case the Affiliate shall thereafter be deemed to be a Company for purposes of the definition of “Change in Control,” and except if, following the sale, the shareholders of Chardan immediately prior to the sale own more than fifty percent (50%) of the voting power, directly or indirectly, of the acquiring company; 2 (iv)Any person or group of persons (as defined in Section 13(d) of the Securities Exchange Act of 1934, as amended) (other than Executive or any Affiliate of Executive or any employee benefit plan or employee benefit trust benefiting the employees of the Company) becoming a beneficial owner, directly or indirectly, of securities of Chardan representing more than fifty percent (50%) of either the total fair market value of Chardan’s securities, or the combined voting power of Chardan’s then outstanding voting securities; (v)A merger or share exchange involving either of the Companies, if (a) following the transaction, the Company is no longer an Affiliate of Chardan and (b) following the transaction, the shareholders of Chardan immediately prior to the merger or share exchange do not own more than fifty percent (50%) of the total voting power, directly or indirectly, of the surviving or acquiring company; (vi)A sale by the Companies of all or substantially all of their assets, except to an Affiliate, in which case the Affiliate shall thereafter be deemed to be a Company for purposes of the definition of “Change in Control”, if, following the sale, the shareholders of Chardan immediately prior to the sale do not own more than fifty percent (50%) of the total voting power, directly or indirectly, of the acquiring company; or (vii)Either Company is no longer an Affiliate of Chardan, if, following the applicable transaction, the shareholders of Chardan immediately prior to the transaction do not own more than fifty percent (50%) of the total voting power of the company that owns such entity. Notwithstanding any other provision in this Agreement, to the extent that any payment subject to Code Section 409A is payable upon a Change in Control, an event shall not be considered to be a Change in Control under this Agreement with respect to such payment unless such event is also a “change in ownership,” a “change in effective control” or a “change in the ownership of a substantial portion of the assets” of either Company or Chardan, in each case, within the meaning of Code Section 409A. (i)“Chardan” is defined in the preamble. (j)“Code” means the
